NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO E. LOVATO,                            No. 13-71144

                Petitioner,                     Agency No. A092-715-109

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Francisco E. Lovato, a native and citizen of El Salvador, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of

law, Latter-Singh v. Holder, 668 F.3d 1156, 1159 (9th Cir. 2012), and we review

for substantial evidence the agency’s findings of fact, Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008). We deny in part and dismiss in part the petition for

review.

      Lovato does not challenge the agency’s dispositive finding that his asylum

application is time-barred. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60

(9th Cir. 1996) (issues not specifically raised and argued in a party’s opening brief

are waived). Thus, we deny the petition as to Lovato’s asylum claim.

      Lovato does not challenge the agency’s finding that he failed to establish

past persecution, and substantial evidence supports the agency’s finding that

Lovato failed to establish it is more likely than not that he would be persecuted on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (petitioner’s desire to be free from harassment or random violence has no

nexus to a protected ground); see also Fakhry v. Mukasey, 524 F.3d 1057, 1066

(9th Cir. 2008) (evidence did not compel a finding of future persecution). We lack

jurisdiction to consider Lovato’s claim based on a drug and gang war in El

Salvador because he did not raise it to the agency. See Sola v. Holder, 720 F.3d

1134, 1135 (9th Cir. 2013) (petitioner must exhaust issues or claims in

administrative proceedings below). Thus, we deny the petition as to Lovato’s


                                          2                                     13-71144
withholding of removal claim.

      Substantial evidence supports the agency’s denial of Lovato’s CAT claim

because he failed to establish it is more likely than not that he would be tortured by

the El Salvadoran government, or with its consent or acquiescence. See Silaya,

524 F.3d at 1073.

      Finally, we lack jurisdiction to consider Lovato’s contentions regarding his

cancellation of removal claim because he failed to raise the issue before the BIA.

See Sola, 720 F.3d at 1135.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    13-71144